                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERONIMO F. ROSADO, Jr.,                  :
    Plaintiff,                            :
                                          :
        v.                                :       CIVIL ACTION NO. 19-CV-5068
                                          :
PSP. STATE TROOPER                        :
BARRACKS, et al.,                         :
      Defendants.                         :

                                         ORDER

        AND NOW, this 27th day of January, 2020, upon consideration of Plaintiff

Geronimo F. Rosado’s Motion to Proceed In Forma Pauperis (ECF No. 1) and Complaint

(ECF No. 2), it is ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    The Complaint is DEEMED filed.

        3.    The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons

in the Court’s Memorandum.

        4.    Rosado may file an amended complaint within thirty (30) days of the date

of this Order in the event that he can state plausible claims that cure the defects noted

in the Court’s Memorandum. Any amended complaint must identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

amended complaint and shall state the basis for Rosado’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on

the initial Complaint or other papers filed in this case to state a claim. Upon the filing




                                              1
of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         5.   The Clerk of Court is DIRECTED to send Rosado a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil

action bearing the above-captioned civil action number. Rosado may use this form to

file his amended complaint if he chooses to do so.

         6.   If Rosado fails to file an amended complaint in accordance with this

Order, his case may be dismissed without further notice for failure to prosecute.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                             2
